Title: From James Madison to Thomas Munroe, 12 July 1816
From: Madison, James
To: Munroe, Thomas



Sir
12 July 1816

Mr. H. who is to survey the Coast, has selected for the scite of an Observy. a square north of the Captl. including the House formerly Gen: Washington; an entire square being necessary for the purpose.  In comparing this scite with others, it will be necessary to know the cost to the pub: of the ground, as well as to take into view the inconveniency of alienating from all other uses, the square selected.  Be so good as make an estimate of the value of the square the whole of which must be made pub: property, & to communicate it with any observations you think may be useful, to the Secy. of the Trey. or in his absence from the City, to the Attorney Genl.  Mr. H. has been desired to point out the next best scite.  A like estimate of that will also be requisite.
